AO 245B (Rev 0511512018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After Noven1ber I, 1987)



                        Basilio Cortez-Luna                                 Case Number: 3: l 8-mj-23312-KSC

                                                                            Erik Richard Bruner
                                                                            Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                            Couut Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $10 WAIVED
IZl    Fine: WAIVED
IZl    Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, December 28, 2018
                                                                         Date of Imposition of Sentence
                              FILED                                       .::~~~~··
                                                                                 ~i
                             Dec 28 2018                                 ~f!J     ~"                 ' . ~--
                       CLERK, U.S. DISTRICT COURT
                                                                         HOORABcE KAREN s. CRAWFORD
                    SOUTHERN DISTRICT OF CALIFORNIA                      UNITED STATES MAGISTRATE JUDGE
                   BY            sl ericas        DEPUTY




                                                                                                                  3: 18-mj-23312-KSC
